Exhibit 99.1 Unaudited Pro Forma Financial Information of Eagle Rock Energy Partners, L.P. The unaudited pro forma condensed consolidated financial statements are presented for Eagle Rock Energy Partners, L.P. (the “Partnership”).The following unaudited pro forma condensed consolidated balance sheet as of September 30, 2009 and the unaudited pro forma condensed consolidated statements of operations for the nine months ended September 30, 2009 and 2008 and the years ended December 31, 2008 and 2007 should be read in conjunction with the December 31, 2008 and 2007 audited historical financial statements of the Partnership, including the related notes, filed with the Securities and Exchange
